REASONS FOR ALLOWANCE



1.	Claims 1-4, 8-14 and 21-28 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to Claim 1, Gorny, Miura and Nakagoshi and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as how the first light is entering through a single element of the first fly-eye lens. In particular, Claim 1 requires this light to enter through a center element of the first fly-eye lens and Claim 21 requires this light to enter through a corner element of the first fly-eye lens. While Miura, and other cited references teach of a plurality of fly-eye lens, these references do not explicitly teach of which element they enter through (as well as requiring the second light to enter through a remainder of the first fly-eye lens).

As for Claim 25, the cited references do not explicitly teach “wherein identical images are formed at identical locations on the plurality of elements of the first fly-eye lens”.

As the specification notes, the identical images are formed in part based on how the light enters the fly-eye lens, a concept related to the above as well.



Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.